Title: From Benjamin Franklin to Dumas, 4 June 1779
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir,
Passy, June 4. 1779
It is not a pleasant thing to be called upon for one’s Sentiments of Persons & Characters; but when Matters of Importance to our Country, our Friends or ourselves, depend on a true Judgment of Men, it is right to ask one another’s Opinions & to give them frankly in confidence that no inconvenient Use will be made of them.
  Mr. S. has always been a Friend to the Cause of America. He fail’d as a Banker, in consequence of some imprudent Schemes & Operations, which did not succeed. He spent as much as he could of his Wife’s Fortune, then came to France. Mr A. Lee took him as a Companion to Berlin; there they differ’d as I understand, and Mr Lee return’d without him. He has since been rambling about the North, proposing magnificent Plans of Commerce to Ministers and Merchants, and taking upon himself the Character of a Minister or Agent of Congress without having any Authority for so doing. Whether he has borrowed Money on the Credit of that Character, to subsist on, which I suspect, or whether he has drawn his Subsistance from England, I know not. He has desired of me to give him Letters of Recommendation to some French Governors in the West Indies. I wish him well, but I do not care to commit myself, not knowing what Use he may make of them, and therefore have neither sent him such Letters, nor answer’d his Letter requesting them. I do not approve his Conduct; I do  not know him to be dishonest, but I think him rather an artful than a prudent Man; I desire to have no Difference, with him and therefore keep this to yourself.— If you come to Paris, come directly to Passy where I shall have a Bed at your Service, being with great Esteem, Dear Sir, Your most obedient humble Servant
B Franklin
The English Fleet has left St. Lucia, much weaken’d by Sickness.—Mr Dumas,
